Case 2:19-cr-00348-DAK-CMR Document 83 Filed 08/13/20 PageID.421 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

       Plaintiff,                                        MEMORANDUM DECISION
                                                             AND ORDER
v.
                                                          Case No. 2:19-cr-00348-DAK
JESUS NOEL RAMOS QUINTERO,
                                                             Judge Dale A. Kimball
       Defendant.


       This matter is before the court on Defendant Jesus Noel Ramos Quintero’s Motion to

Reconsider District Court’s Order of Detention and Request for Expedited Hearing. The

Government opposes the motion. Because the court finds that a hearing on this matter is not

necessary, the court issues the following Memorandum Decision and Order based on the facts

relating to the motion and memoranda submitted by the parties.

                                        BACKGROUND

       On September 12, 2019, Defendant was charged in an indictment with one count of

possessing heroin with intent to distribute. Later that month, the magistrate judge ordered that

Defendant be detained pending trial, and Defendant waived his right to a detention hearing at

that time. Subsequently, in April 2020, Defendant sought review of his detention and moved for

immediate release. On April 17, 2020, the magistrate judge denied Defendant’s motion.

Following the magistrate judge’s denial, Defendant appealed that decision. However, in May

2020, the court denied Defendant’s motion and affirmed the magistrate judge’s order of

detention.
Case 2:19-cr-00348-DAK-CMR Document 83 Filed 08/13/20 PageID.422 Page 2 of 3



                                           DISCUSSION

       Defendant now asks the court to reconsider its prior ruling affirming the magistrate

judge’s order of detention. Defendant suffers from several health conditions, including asthma

and Chronic Obstructive Pulmonary Disease. On July 8, 2020, Defendant learned that he tested

positive for COVID-19. Given that he has now contracted the virus, Defendant argues that his

release pending trial is imperative. He contends that given the recent outbreak of COVID-19 at

Weber County Jail, where he is currently incarcerated, the jail’s medical staff will soon be

overrun, and he is concerned that is condition will be overlooked.

       Although the concerns that Defendant is experiencing as a result of contracting COVID-

19 are not lost on the court, the court remains unpersuaded to reconsider or alter its prior order.

First, while Defendant is uncertain whether he will receive adequate medical care while

incarcerated, nothing in his motion establishes that he, in fact, is not receiving the treatment that

he needs. Second, pursuant to 18 U.S.C. § 3142(e)(3), the presumption of detention applies in

this case. In light of the charge against Defendant here, the court finds that Defendant has failed

to rebut the presumption. Third, the court remains unconvinced that Defendant does not pose a

danger to the community. Defendant was charged with possession of a considerable amount of

heroin and the intent to distribute the same. Certainly, having such an illicit substance in the

community poses a great risk to the members of that community. Fourth, the court remains wary

of the risk of flight in this case. While Defendant has some ties to the State of Utah, those ties

are limited such that the court finds the risk of flight in this case to be high. Based on these

reasons, the court concludes that Defendant’s motion to reconsider should be denied.




                                                  2
Case 2:19-cr-00348-DAK-CMR Document 83 Filed 08/13/20 PageID.423 Page 3 of 3



                                       CONCLUSION

       Based on the foregoing reasoning, Defendant Jesus Noel Ramos Quintero’s Motion to

Reconsider District Court’s Order of Detention and Request for Expedited Hearing is hereby

DENIED.

       DATED this 13th day of August, 2020.

                                           BY THE COURT:


                                           ______________________________
                                           DALE A. KIMBALL
                                           United States District Judge




                                              3
